Citation Nr: 1307129	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-18 622	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for schizophrenia and bipolar disorder.  

2.  Entitlement to service connection for pseudo-seizure disorder.

3.  Entitlement to service connection for fibromyalgia, claimed as low back pain and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August to December 1982, and additional service in the Reserves, including two periods of ACDUTRA from August 11 to August 23, 1991 and again from March 14 to March 25, 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Board remanded the appellant's appeal in April 2011.

2.  In a January 2013 rating decision, the Appeals Management Center granted service connection for major depression, recurrent, severe with psychotic features; with posttraumatic stress disorder (PTSD), chronic.

3.  On January 15, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the remaining issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant's appeal was previously before the Board in April 2011, at which time it remanded all issues on appeal to the Appeals Management Center (AMC) for additional development.  The Board notes that, at that time, the first issue listed on the title page of this decision was characterized as "Entitlement to service connection for an acquired psychiatric disorder, including schizophrenia, anxiety, panic attacks, depressive disorder with psychotic features, posttraumatic stress disorder (PTSD) and bipolar disorder."  On remand, in a January 2013 rating decision, the AMC granted service connection for major depression, recurrent, severe with psychotic features; with posttraumatic stress disorder (PTSD), chronic.  Simultaneously, the AMC issued a Supplemental Statement of the Case adjudicating the issues as listed on the first page of this decision and continuing the denial of service connection for these claimed disorders.  

On January 15, 2013, the Board received from the appellant an "Appeals Satisfaction Notice" signed by her, which states that "I have received recent correspondence regarding the decision to grant one or more of my issues on appeal.  Based on the decision rendered, I am satisfied and wish to withdraw any remaining issues that have been remanded (sent back) to the [AMC] by the [Board] for further development.  By signing and submitting this form, I am asking to withdraw any remaining issue contained in my recent [Board] remand order and ask that the [AMC] discontinue further development actions."   The final paragraph of this form advises the signor to only return this document if he/she no longer wants to pursue the remaining items contained in the Board's remand.

The Board finds that, based upon her signature on this document, that the appellant has knowing requested a withdrawal of all remaining issues (which are listed on the title page of this decision) that are on appeal and presently before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal is dismissed.


ORDER

1.  The appeal for service connection for schizophrenia and bipolar disorder is dismissed.  

2.  The appeal for service connection for a pseudo-seizure disorder is dismissed.

3.  The appeal for service connection for fibromyalgia, claimed as low back pain and arthritis is dismissed.  





		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


